DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olennikov (US8678741) (“Olennikov”).
Regarding claim 1, Olennikov teaches (Fig. 2) a gas turbine engine, comprising: a bearing (15) compartment; a seal runner (17); a seal (18) configured to cooperate with the seal runner to seal the bearing compartment; and a catcher (26) in contact with the seal runner to minimize deflection of the seal runner.
Regarding claim 2, Olennikov teaches (Fig. 2) the seal runner includes a tab (27) in contact with the catcher.
Regarding claim 3, Olennikov teaches (Fig. 2) the seal runner includes an axially extending portion (20) configured to contact the seal, and the seal runner further includes a deflector (the aft end of the platform 20) projecting radially from an aft end of the axially extending portion.
Regarding claim 4, Olennikov teaches (Fig. 2) the deflector is integrally formed with the seal runner.
Regarding claim 5, Olennikov teaches (Fig. 2) the tab is arranged adjacent the intersection of the axially extending portion and the deflector. 
Regarding claim 6, Olennikov teaches (Fig. 2) the tab is spaced radially inward of the axially extending portion.
Regarding claim 7, Olennikov teaches (Fig. 2) a stack spacer (23) arranged about a shaft (13) of the gas turbine engine, wherein the catcher is integrally formed with the stack spacer.
Regarding claim 8, Olennikov teaches (Fig. 2) the catcher includes a first leg (Fig. 2) extending radially from the stack spacer and a second leg (Fig. 2) extending axially from a free end of the first leg such that the catcher is substantially L-shaped in cross-section.
Regarding claim 9, Olennikov teaches (Fig. 2) a radially inner surface of the second leg of the catcher is in contact with a radially outer surface of a tab (27) of the seal runner. 
Regarding claim 10, Olennikov teaches (Fig. 2) the first leg of the catcher includes at least one passageway (30, Olennikov notes that the passageway could be provided in element 23, see Col. 3 lines 53-64) configured to permit fluid to flow into the bearing compartment. 
Regarding claim 11, Olennikov teaches (Fig. 2) the stack spacer includes at least one orifice (25) configured to permit fluid to flow into a space between a radially inner surface of the seal runner and a radially outer surface of the stack spacer. 
Regarding claim 12, Olennikov teaches (Fig. 2) the at least one orifice is configured to cause fluid to impinge upon the radially inner surface of the seal runner at a location opposite the interface between the seal and the seal runner (see Col. 3 lines 40-53). 
Regarding claim 14, Olennikov teaches (Fig. 2) the shaft is rotatably supported by a plurality of bearings (15) contained within the bearing compartment. 
Regarding claim 15, Olennikov teaches (Fig. 2) the shaft is an outer shaft of the gas turbine engine.
Regarding claim 16, Olennikov teaches (Fig. 2) a method, comprising: using a catcher (26) to restrict deflection of a seal runner (17) relative to a seal (18), wherein the seal and seal runner are configured to seal a bearing (15) compartment of a gas turbine engine.
Regarding claim 17, Olennikov teaches (Fig. 2) the catcher is integrally formed with a stack spacer (23) arranged relative to a shaft (13) of the gas turbine engine.
Regarding claim 18, Olennikov teaches (Fig. 2) the seal runner includes a deflector (attached to the aft end of the platform 20) integrally formed therewith and projecting radially from an axially extending portion (20) of the seal runner, and wherein the catcher contacts the seal runner adjacent the intersection of the deflector and the axially extending portion.
Regarding claim 19, Olennikov teaches (Fig. 2) establishing a flow of fluid through an orifice (25) in the stack spacer such that the flow of fluid impinges on a radially inner surface of the seal runner (see Col. 3 lines 40-53).
Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/J. Todd Newton/Primary Examiner, Art Unit 3745